 



Exhibit 10(ee)

ANNEX B

LUBY’S, INC.

AMENDED AND RESTATED

NONEMPLOYEE DIRECTOR STOCK PLAN



1.  Introduction

      This Amended and Restated Nonemployee Director Stock Plan (the “Plan”) of
Luby’s, Inc. (the “Company”), upon approval of the Plan by the shareholders of
the Company at their 2005 annual meeting, shall amend and restate the
Nonemployee Director Stock Option Plan first approved by the shareholders of the
Company on January 13, 1995, and subsequently amended on January 14, 1997 and on
January 20, 2000 (the “Original Plan”).



2.  Effectiveness

      Upon approval of the Plan by the shareholders of the Company at their 2005
annual meeting, the Plan shall become effective as of the of such meeting, with
participants first being allowed to participate in the Plan at the first meeting
of the Board of Directors of the Company following said annual meeting. If the
Plan is not approved by the shareholders at such meeting, it shall not become
effective, and the Original Plan shall continue in force and effect.



3.  Purpose

      The Purpose of the Plan is to promote the interests of the Company and its
shareholders by (a) promoting a greater identity of interest between the
Nonemployee Directors and the Company’s shareholders and (b) strengthening the
Company’s ability to attract and retain the services of experienced and
knowledgeable Nonemployee Directors. To accomplish these objectives, the Plan
authorizes (i) awards of shares of the Company’s common stock par value $.32 per
share (“Common Stock”) which have significant restrictions on sale or transfer
prior to vesting to Nonemployee Directors, (ii) awards of options to purchase
shares of Common Stock to Nonemployee Directors, and (iii) the purchase of
shares of Common Stock by Nonemployee Directors out of compensation otherwise
payable to such directors, (collectively, the “Awards”) thereby encouraging such
directors to acquire an increased proprietary interest in the Company.



4.  Administration

      The Plan shall be administered by the Board of Directors of the Company
(the “Board”). The decision of the Board on any questions concerning the
interpretation or administration of the Plan shall, as between the Company and
the Nonemployee Director, be final and conclusive. The Board may consult with
counsel, who may be counsel to the Company, and shall not incur any liability
for any action taken good faith in reliance upon the advice of counsel.



5.  Participants

      Participants shall be the directors of the Company who are not employees
of the Company or a subsidiary of the Company or any other business entity in
which the Company, directly or indirectly, owns 50% or more of the capital or
profit interest (“Nonemployee Directors”).



6.  Shares

      Subject to the adjustment provisions of Section 10 hereof, the number of
shares of Common Stock of the Company which may be issued connection with Awards
available pursuant to the Plan shall not exceed 400,000 shares. If, however, any
Award available under the Plan shall expire, terminate, or be canceled without
having become vested or been exercised in full, the unused shares shall continue
to be available for purposes of the Plan. More than one Award may be granted to
the same participant.

B-1



--------------------------------------------------------------------------------



 



7.  Restricted Stock

      Each Nonemployee Director shall be eligible to receive shares of
restricted Common Stock, in accordance with the terms of the Plan, as follows:

      (a) On the first day of each January, April, July and October during the
term of the Plan, each Nonemployee Director shall be issued shares of Common
Stock bearing such restrictions as the Board may determine from time to time
(“Restricted Stock”) for services as a director of the Company, in an amount
equal to that portion of the annual retainer fee determined by the Board to be
payable in Restricted Stock for the quarterly period beginning on such date, as
such amount may be changed from time to time at the discretion of the Board (the
“Mandatory Retainer Award”).

      (b) On the first day of each January, April, July, and October during the
term of the Plan, each Nonemployee Director shall be issued a number of whole
shares of Restricted Stock equal to the ratio of: (i) a portion of the Director
Compensation in excess of the Mandatory Retainer Award (the “Elective Retainer
Award”) for the quarterly period beginning on such date which the Nonemployee
Director has elected pursuant to the provisions of Section 7(f) of the Plan to
be payable in Restricted Stock (expressed as a dollar amount) to (ii) the Fair
Market Value per share of Common Stock on the Stock Award Date (as such terms
are defined below). Any fraction of a share shall be disregarded and the
remaining amount of the Director Compensation shall be paid in cash.

      (c) On the first day of each January, April, July, and October during the
term of the Plan, each Nonemployee Director who has elected pursuant to the
provisions of the Plan to receive Restricted Stock in payment of the Elective
Retainer Award, shall be granted an additional number of whole shares of
Restricted Stock equal to twenty percent (20%) of the number of whole shares of
Restricted Stock issued in payment of the Elective Retainer Award for the
quarterly period beginning on such date.

      (d) Upon the date of election, each newly elected Nonemployee Director
(i.e., a Nonemployee Director who has not previously served as a director of the
Company) shall be granted the number of shares of Restricted Stock designated by
resolution of the Board for such persons from time to time.

      (e) The term “Fair Market Value” as used in this Plan means with respect
to any date, the average between the highest and lowest sale prices per share of
Common Stock on the New York Stock Exchange Composite Transactions Tape on such
date, provided that if there shall be no sales of shares of Common Stock
reported on such date, the Fair Market Value of a share of Common Stock on such
date shall be deemed to be equal to the average between the highest and lowest
sale prices per share on such composite tape for the last preceding date on
which sales of shares of Common Stock were reported. In the event that Shares
are not traded on the New York Stock Exchange as of a given date, the Fair
Market Value of a Share as of such date shall be established by the Board acting
in good faith. The term “Stock Award Date” means the date on which shares of
Restricted Stock are granted to a Nonemployee Director. The term “Director
Compensation” means all cash compensation payable to a Nonemployee Director for
services as a director of the Company.

      (f) Each Nonemployee Director who, prior to the end of any calendar year
during the Term of the Plan files with the Board or its designee a written
election to receive an Elective Retainer Award. An election pursuant to this
Section 7.(f) shall be irrevocable.

      (g) Upon an award of shares of Restricted Stock to a Nonemployee Director,
the stock certificate representing such shares of Common Stock shall be issued
and transferred to the Nonemployee Director, whereupon the Nonemployee Director
shall become a stockholder of the Company with respect to such shares and shall
be entitled to vote the shares; provided, however, subject to the provisions of
Section 11, no such shares shall be transferable by the Nonemployee Director for
a period of three (3) years from the Stock Award Date.

B-2



--------------------------------------------------------------------------------



 



8.  Options

      (a) The Board shall select the Nonemployee Directors who are to be granted
Options under the Plan and, subject to the provisions of the Plan, shall
determine the terms, conditions, and limitations applicable to each Option. No
Nonemployee Director may receive, under the Plan, Options for more than 5,000
shares in any 12-month period.

      (b) The option price shall be 100% of the Fair Market Value of the shares
at the time of the granting of the Option. Such Fair Market Value shall be
determined by the Board pursuant to the provisions of Section 7.(e) hereof.

      (c) (i) An Option shall terminate upon the expiration of ten years from
the date the Option is granted or one year from the date the optionee ceases to
be a director of the Company, whichever first occurs (the “Expiration Date”). In
no event shall an Option be exercised after the Expiration Date.

      (ii) To the extent that an Option is exercisable, it may be exercised by
the optionee or the legal representative of the optionee or the legal
representative of the optionee’s estate. Except as provided in subsection
(c)(iii) below, an Option may not be exercised prior to the expiration of one
year from the date the Option is granted. Once an Option becomes exercisable, it
may thereafter be exercised, wholly or in part, at any time prior to its
Expiration Date.

      (iii) Upon the occurrence of any of the following events prior to the
Expiration Date of an Option, the Option shall become immediately and fully
exercisable:

      A. death of the optionee;

      B. resignation or removal of the optionee as a director of the Company by
reason of a physical or mental impairment which prevents the optionee from
performing the duties of his or her directorship for a period of six months or
more;

      C. resignation of the optionee as a director of the Company after having
served at least two full terms as a director; or

      D. expiration of the optionee’s term of office as a director of the
Company, without being reelected to the Board, after having served at least two
full terms as a director.

No Option shall be assignable or transferable other than by will or the laws of
descent and distribution. During an optionee’s lifetime, only the optionee or
his or her guardian or legal representative may exercise an option.

      (d) Payment for shares purchased upon exercise of an Option shall be made
in full at the time of exercise of the Option. No loan shall be made or
guaranteed by the Company for the purpose of financing the purchase of any
optioned shares. Payment of the option price shall be made in cash, or by
delivering Common Stock of the Company having a Fair Market Value (determined as
provided in Section 7.(e)) at least equal to the option price, or a combination
of Common Stock and cash. Payment in shares of Common Stock shall be made by
delivering to the Company certificates, duly endorsed for transfer, representing
shares of Common Stock having an aggregate Fair Market Value on the date of
exercise equal to that portion of the option price which is to be paid in Common
Stock. Whenever payment of the option price would require delivery of a
fractional share, the optionee shall deliver the next lower whole number of
shares of Common Stock and a cash payment shall be made by the optionee for the
balance of the option price.

      (e) Options granted under the Plan do not meet the requirements of
Section 422 of the Internal Revenue Code and are commonly referred to as
“nonqualified stock options.”



9.  Listing and Registration

      The Company, in its discretion, may postpone the issuance and delivery of
shares issuable in connection with an Award, until completion of such stock
exchange listing, or registration, or other qualification of such shares under
any federal or state law, rule, or regulation, as the Company may consider
appropriate. The Company may require any person entitled to shares issuable in
connection with an Award to make such

B-3



--------------------------------------------------------------------------------



 



representations and to furnish such information as the Company may consider
appropriate in connection with the issuance of the shares in compliance with
applicable law.



10.  Adjustment Provisions

      (a) If the Company shall at any time change the number of issued shares of
Common Stock without new consideration to the Company (such as by stock
dividend, stock split, recapitalization, reorganization, exchange of shares,
liquidation, combination or other change in corporate structure affecting the
Common Stock) or make a distribution of cash or property which has a substantial
impact on the value of issued shares of Common Stock, the total number of shares
of Common Stock reserved for issuance under the Plan shall be appropriately
adjusted and the number of shares of Common Stock covered by each outstanding
Option and the purchase price per share under each outstanding Option shall be
adjusted so that the aggregate consideration payable to the Company and the
value of each such Option shall not be changed.

      (b) Notwithstanding any other provision of the Plan, and without affecting
the number of shares reserved or available hereunder, the Board shall authorize
the issuance, continuation or assumption of outstanding Options or provide for
other equitable adjustments after changes in the shares of Common Stock
resulting from any merger, consolidation, sale of assets, acquisition of
property or stock, recapitalization, reorganization or similar occurrence in
which the Company is the continuing or surviving Company, upon such terms and
conditions as it may deem necessary to preserve the rights of Optionees and
holders of shares of Common Stock that are subject to any restrictions under the
Plan.

      (c) In the case of any sale of assets, merger, consolidation or
combination of the Company with or into another Company other than a transaction
in which the Company is the continuing or surviving Company and which does not
result in the outstanding Common Stock being converted into or exchanged for
different securities, cash or other property, or any combination thereof (an
“Acquisition”), any Optionee who holds an outstanding Option shall have the
right (subject to the provisions of the Plan and any limitation applicable to
the Option) thereafter and during the term of the Option, to receive upon
exercise thereof the Acquisition Consideration (as defined below) receivable
upon the Acquisition by a holder of the number of shares of Common Stock which
would have been obtained upon exercise of the Option or portion thereof, as the
case may be, immediately prior to the Acquisition. The term “Acquisition
Consideration” shall mean the kind and amount of shares of the surviving or new
Company, cash, securities, evidence of indebtedness, other property or any
combination thereof receivable in respect of one share of Common Stock upon
consummation of an Acquisition.



11.  Change of Control

      (a) Upon the occurrence of an event of “Change of Control”, as defined
below, any and all outstanding Options shall become immediately vested and
exercisable and any and all stock certificates representing shares awarded to a
Nonemployee Director pursuant to the provisions of Section 7 hereof, shall be
transferred to such Nonemployee Director.

      (b) A “Change of Control” shall occur when:

      (i) A “Person” (which term, when used in this Section 11, shall have the
meaning it has when it is used in Section 13(d) of the Securities Exchange Act
of 1934, as amended, (the “Exchange Act”), but shall not include the Company,
any underwriter temporarily holding securities pursuant to an offering of such
securities, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any Company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of Voting Stock (as defined below) of the Company) is or becomes,
without the prior consent of a majority of the Continuing Directors (as defined
below), the Beneficial Owner (as defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of Voting Stock (as defined below)
representing twenty percent (20%) or more of the combined voting power of the
Company’s then outstanding securities; or

B-4



--------------------------------------------------------------------------------



 



      (ii) The stockholders of the Company approve and the Company consummates a
reorganization, merger or consolidation of the Company or the Company sells, or
otherwise disposes of, all or substantially all of the Company’s property and
assets, or the Company liquidates or dissolves (other than a reorganization,
merger, consolidation or sale which would result in all or substantially all of
the beneficial owners of the Voting Stock of the Company outstanding immediately
prior thereto continuing to beneficially own, directly or indirectly (either by
remaining outstanding or by being converted into voting securities of the
resulting entity), more than fifty percent (50%) of the combined voting power of
the voting securities of the Company or such entity resulting from the
transaction (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s
property or assets, directly or indirectly) outstanding immediately after such
transaction in substantially the same proportions relative to each other as
their ownership immediately prior to such transaction): or

      (iii) The individuals who are Continuing Directors of the Company (as
defined below) cease for any reason to constitute at least a majority of the
Board of the Company.

      (iv) For purposes of this Section 11, (i) the term “Continuing Director”
means (A) any member of the Board who is a member of the Board immediately after
the issuance of any class of securities of the Company that are required to be
registered under Section 12 of the Exchange Act, and the term “Voting Stock”
means all capital stock of the Company which by its terms may be voted on all
matters submitted to shareholders of the Company.



12.  Provision for Taxes

      It shall be a condition to the Company’s obligation to issue or reissue
shares of Common Stock in connection with an Award that the participant pay, or
make provision satisfactory to the Company for payment of, any federal or state
income or other taxes which the Company is obligated to withhold or collect with
respect to the issuance or reissuance of such shares.



13.  Term of Plan

      Subject to the provisions of Section 15 hereof, the Plan shall continue in
effect until the maximum number of shares of Common Stock issuable under the
Plan has been issued.



14.  Restrictions on Exercise

      Any provision of the Plan to the contrary notwithstanding, (i) no Option
granted pursuant to the Plan shall be exercisable at any time, in whole or in
part, prior to the shares of Common Stock subject to the Option being authorized
for listing on the New York Stock Exchange and (ii) no Option granted pursuant
to the Plan shall be exercisable at any time, nor shall any shares of Restricted
Stock issuable pursuant to the Plan be issued, if issuance and delivery of the
shares of Common Stock subject to the Award would be in violation of any
applicable laws or governmental regulations.



15.  Amendment and Termination

      Subject to the limitation that the provisions of the Plan shall not be
amended more than once every six months other than to comport with changes in
the Internal Revenue Code, the Employee Retirement Income Security Act,
applicable securities laws and applicable stock exchange regulations, or the
rules thereunder, the Board may at any time amend, suspend or discontinue the
Plan or alter or amend any or all Awards under the Plan to the extent permitted
by law. However, no such action by the Board may, without approval of the
shareholders of the Company, alter the provisions of the Plan so as to:

      (a) increase the maximum number of shares of Common Stock that may be
issued in connection with Awards granted under the Plan except pursuant to
Section 10;

      (b) change the class of individuals eligible to receive Awards under the
Plan; or

B-5



--------------------------------------------------------------------------------



 



      (c) effect any other amendment to the Plan for which approval of the
Company’s shareholders is required by Rule 16b-3 under the Exchange Act, or as a
condition to the listing of shares on the NYSE.



16.  Unfunded Plan

      The Plan shall be unfunded. Neither the Company nor the Board shall be
required to segregate any assets in connection with Awards issued pursuant to
the Plan. Any liability of the Company to any Nonemployee Director with respect
to an Award shall be based solely upon contractual obligations created by the
Plan and any Award agreement. No such obligation shall be deemed to be secured
by any pledge or any encumbrance on any property of the Company.



17.  Governing Law

      This Plan shall be governed by, construed, and enforced in accordance with
the internal laws of the State of Delaware, and, where applicable, the laws of
the United States.

B-6